DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 4A and 4C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
	In [0032] build area 122 does not appear in the Figures.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities: 
“wherein second gas inlet” should read “wherein the second gas inlet”. 
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a build plate configured to support a powder bed comprised of powder particles” in claims 1, 7 and 15, wherein the specification defines “a substrate” as corresponding structure for the claimed placeholder of “build plate” (see [0046] of the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US20190099943 A1), and further in view of Brezoczky et al. (US20180111319 A1).
Regarding claim 1, Connell teaches a powder-bed based additive manufacturing apparatus (additive manufacturing apparatus 200) comprising: a build plate (build platform 106) configured to support a powder bed (powder bed 109) comprised of powder particles; a laser assembly (energy generating system 110) configured to direct a laser beam at the powder bed ([0025] configured to selectively irradiate focused energies (e.g., laser beams) onto the powder bed 109) to create a part from the powder particles ([0001] selectively fuse a powder material to produce an object), the laser beam creating spatter particles from the powder particles ([0003] laser beam interacts with the powder at a powder bed, a particulate matter (for example, condensate, spatter) is produced within the chamber); a gas inlet channel  (first gas inlet 120 and second gas inlet 124) configured to create a gas flow over the powder bed ([0027] for supplying a first gas flow (shown by arrows 150)) to entrain spatter particles to produce an entrained spatter particle gas flow ([0040] a linear or radial gas flow is typically supplied to the chamber to remove/entrain the particulate matter): and an outlet channel (at least one gas outlet 136) configured to outlet the entrained spatter particle gas flow ([0030] allows the gas flow (shown by an arrow 164) including the first gas flow and the particulate matter to discharge from the chamber 104). However, Connell fails to teach the outlet channel 
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches the outlet channel having a lower outlet surface positioned between 0 and 10 mm above the build plate ([0363] the material removal mechanism (e.g., nozzle) is positioned a distance (e.g., FIG. 28, 2805) (also referred to as a gap or space) above a target surface… the distance from the exposed surface of a target surface (e.g., material bed) to the opening of the nozzle is at least about 0.05 mm, 0.1 mm, 0.25 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 6 mm, 7 mm, 8 mm, 9 mm, or 10 mm) and the gas inlet channel and the outlet channel are configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). The removal of the spatter can reduce the occurrence of defects in and/or on the final product ([0366] this removal of at least a portion of the debris can reduce an occurrence of defects in and/or on the 3D object (e.g., final 3D object)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas inlet channel and the outlet channel of Connell to entrain and to outlet at least 85 percent of the spatter particles, as taught by Brezoczky, for the benefit of reducing the occurrence of defects in and/or on the final product.
Regarding claim 2, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 1. Further, Connell teaches wherein the build plate 
Regarding claim 3, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Connell modified with Brezoczky fails to teach wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles. 
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas inlet channel and the outlet channel of Connell modified with Brezoczky to entrain and to outlet more than 90 percent of the spatter particles, as taught by Brezoczky, for the benefit of reducing the occurrence of defects in and/or on the final product, as discussed in claim 1.
claim 4, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Connell modified with Brezoczky fails to teach wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 95 percent of the spatter particles. 
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 95 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas inlet channel and the outlet channel of Connell modified with Brezoczky to entrain and to outlet more than 95 percent of the spatter particles, as taught by Brezoczky, for the benefit of reducing the occurrence of defects in and/or on the final product, as discussed in claim 1.
Regarding claim 7, Connell teaches a powder-bed based additive manufacturing apparatus (additive manufacturing apparatus 200) comprising: a build plate (build platform 106) configured to support a powder bed (powder bed 109) comprised of powder particles; a laser assembly (energy generating system 110) configured to direct a laser beam at the powder bed ([0025] configured to selectively irradiate focused energies (e.g., laser beams) onto the powder bed 109) to create a part from the powder particles ([0001] selectively fuse a powder material to produce an object), the laser beam creating spatter particles from the powder particles ([0003] laser beam interacts with the powder at a powder bed, a particulate matter 
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). The removal of the spatter can reduce the occurrence of defects in and/or on the final product ([0366] this removal of at least a portion of the debris can reduce an occurrence of defects in and/or on the 3D object (e.g., final 3D object)).

Regarding claim 8, Connell modified with Brezoczky the powder-bed based additive manufacturing apparatus of claim 7. However, Connell modified with Brezoczky fails to teach wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first gas inlet channel, the second gas inlet channel, and the outlet channel of Connell modified with Brezoczky to entrain and to outlet more than 90 percent of the spatter particles, as taught by Brezoczky, for the benefit of reducing the occurrence of defects in and/or on the final product, as discussed in claim 7.
Regarding claim 9, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 7. Further, Connell teaches wherein second gas inlet channel is positioned between 15 and 40 mm below the first gas inlet channel ([0031] the 
Regarding claim 11, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 7. However, Connell modified with Brezoczky fails to teach wherein the outlet channel includes a lower outlet surface positioned between 10 and 30 mm above the build plate. 
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches the outlet channel includes a lower outlet surface positioned between 10 and 30 mm above the build plate ([0363] the material removal mechanism (e.g., nozzle) is positioned a distance… above a target surface… the distance from the exposed surface of a target surface (e.g., material bed) to the opening of the nozzle is at least about 0.05 mm, 0.1 mm, 0.25 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 6 mm, 7 mm, 8 mm, 9 mm, or 10 mm). The outlet channel can be configured to reduce chaotic flow to reduce an amount of splatter ([0364] sufficiently chaotic flow to reduce an amount of debris). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outlet channel of Connell modified with Brezoczky to include a lower outlet surface positioned between 10 and 30 mm above the build 
Regarding claim 12, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 7. Connell teaches wherein the build plate includes a top surface (surface 105) defining a horizontal build plane (see Figure 2) and the lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the horizontal build plane ([0027] the first gas inlet 120 and the gas outlet 122 may be arranged towards the base portion 101 of the side-walls 114 and 116 such that the first gas flow 150 travels tangentially above the build platform 106). The linear gas flow that is removed from the outlet channel positioned at approximately the same vertical position as the top surface removes/entrains spatter ([0040] a linear or radial gas flow is typically supplied to the chamber to remove/entrain the particulate matter).

Claims 5, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US20190099943 A1) and Brezoczky et al. (US20180111319 A1), and further in view of Murphree et al. (US20180126650 A1).
Regarding claim 5, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Connell modified with Brezoczky fails to teach wherein the gas inlet channel is configured to create a gas flow of between 200 and 2000 L/min over the powder bed. 
In the same field of endeavor pertaining to gas flow in an additive manufacturing apparatus, Murphree teaches wherein the gas inlet channel is configured to create a gas flow of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the gas inlet channel of Connell modified with Brezoczky to create a gas flow of between 200 and 2000 L/min over the powder bed, as taught by Murphree, for the benefit of ejecting and evacuating splatter to the atmosphere during 3D printing.
Regarding claim 6, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Connell modified with Brezoczky fails to teach wherein the gas inlet channel is configured to create a gas flow of between 500 and 1500 L/min over the powder bed.
In the same field of endeavor pertaining to gas flow in an additive manufacturing apparatus, Murphree teaches wherein the gas inlet channel is configured to create a gas flow of between 500 and 1500 L/min over the powder bed ([0296] the gaseous atmosphere may flow at a rate of at least about 10 cubic feet per minute (CFM), 20 CFM, 30 CFM, 50 CFM, 80 CFM, 100 CFM, 300 CFM, 500 CFM, 800 CFM, 1000 CFM, or 3000 CFM; 1 CFM is equivalent to 28.3 L/min and therefore the equivalent of 20 CFM is 566.3 L/min).

Regarding claim 10, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 7. Further, Connell modified with Brezoczky teaches a second gas inlet channel positioned between 5 and 55 mm below the first gas inlet channel and configured to create a second gas flow, as discussed in claim 7. However, Connell modified with Brezoczky fails to teach the powder-bed based additive manufacturing apparatus further comprising a third gas inlet channel positioned between 5 and 55 mm above the first gas inlet channel and configured to create a third gas flow within the powder-bed based additive manufacturing apparatus.
In the same field of endeavor pertaining to gas flow in an additive manufacturing apparatus, Murphree teaches the powder-bed based additive manufacturing apparatus further comprising a third gas inlet channel (inlet 1250) positioned above the first gas inlet channel (inlet 1252; see Figure 12) and configured to create a third gas flow within the powder-bed based additive manufacturing apparatus (see set or arrows in inlet portion 1235 associated with the three different inlets in Figure 12). The gas inlet of Murphree provides a uniform flow of gas that is substantially parallel to the build platform ([0311] the gas inlet portion… is configured to provide a uniform flow of gas that is substantially parallel).

Regarding claim 13, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 12. Further, Connell modified with Brezoczky teaches a second gas inlet channel positioned between 5 and 55 mm below the first gas inlet channel and is configured to create a second gas flow, as discussed in claim 7. However, Connell modified with Brezoczky fails to teach the powder-bed based additive manufacturing apparatus further comprising a third gas inlet channel positioned between 5 and 55 mm above the first gas inlet channel and configured to create a third gas flow within the powder-bed based additive manufacturing apparatus.
In the same field of endeavor pertaining to gas flow in an additive manufacturing apparatus, Murphree teaches the powder-bed based additive manufacturing apparatus further comprising a third gas inlet channel (inlet 1250) positioned above the first gas inlet channel (inlet 1252; see Figure 12) and is configured to create a third gas flow within the powder-bed based additive manufacturing apparatus (see set or arrows in inlet portion 1235 associated with the three different inlets in Figure 12). The gas inlet of Murphree provides a uniform flow of gas 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the powder-bed based additive manufacturing apparatus of Connell modified with Brezoczky to comprise a third gas inlet channel positioned mm above the first gas inlet channel and is configured to create a third gas flow, as taught by Murphree between 5 and 55 mm from the first gas inlet, as taught by Connell modified with Brezoczky, for the benefit of providing a uniform gas flow that is substantially parallel to the build platform.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US20190099943 A1), Brezoczky et al. (US20180111319 A1) and further in view of Ge et al. (WO2018143953 A1), and Barocio et al. (US20190366639 A1).
Regarding claim 14, Connell modified with Brezoczky teaches the powder-bed based additive manufacturing apparatus of claim 12. However, Connell modified with Brezoczky fails to teach wherein the first gas inlet channel has an array of inlet nozzles positioned along its length.
In the same field of endeavor pertaining to a selective laser melting additive manufacturing apparatus, Ge teaches wherein the first gas inlet channel has an array of inlet nozzles positioned along its length (plurality of nozzles 124; see Figure 1B). The nozzles removes splatter that becomes adhered to the printhead surface to avoid clogging during printing ([0009]).

Further, Connell modified with Brezoczky and Ge fails to teach each inlet nozzle has a length of between approximately 50 and 120 mm. In the same field of endeavor pertaining to an additive manufacturing device, Barocio teaches each inlet nozzle has a length of between approximately 50 and 120 mm ([0036] final nozzle length considered was 72.5 mm). The length determined by Barocio ensures that the material inside the nozzle remains as a fluid ([0036] determine a minimum length that ensures the polymer in the CMC phase is molten at the end of the nozzle). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each inlet nozzle of Connell modified with Brezoczky and Ge to have a length of between approximately 50 and 120 mm, as taught by Barocio, for the benefit of ensuring that the material inside the nozzle remains as a fluid. Further, the length of the inlet nozzle falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 15, Connell teaches a selective laser melting apparatus (additive manufacturing apparatus 200) comprising: a build plate (build platform 106) configured to support a powder bed (powder bed 109) comprised of powder particles; a laser assembly (energy generating system 110) suitable for creating a part from the powder particles within 
In the same field of endeavor pertaining to a selective laser melting additive manufacturing apparatus, Ge teaches wherein the first gas inlet channel has an array of inlet nozzles positioned along its length (plurality of nozzles 124; see Figure 1B). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the primary gas inlet channel of Connell to have an array of inlet nozzles positioned along its length, as taught by Ge, for the benefit of removing splatter that becomes adhered to the printhead surface to avoid clogging during printing, as discussed in claim 14.
Further, Connell modified with Ge fails to teach each inlet nozzle has a length of between approximately 20 and 150 mm. In the same field of endeavor pertaining to an additive 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each inlet nozzle of Connell modified with Ge to have a length of between approximately 20 and 150 mm, as taught by Barocio, for the benefit of ensuring that the material inside the nozzle remains as a fluid, as discussed in claim 14. Further, the length of the inlet nozzle falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Further, Connell modified with Ge and Barocio fails to teach wherein the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 85 percent of the spatter emissions. In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). The removal of the spatter can reduce the occurrence of defects in and/or on the final product ([0366] this removal of at least a portion of the debris can reduce an occurrence of defects in and/or on the 3D object (e.g., final 3D object)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas inlet channel and the outlet channel of Connell modified with Ge and Barocio to entrain and to outlet at least 85 percent of the spatter 
Regarding claim 16, Connell modified with Ge, Barocio, and Brezoczky teaches the selective laser melting apparatus of claim 15. However, Connell modified with Ge, Barocio, and Brezoczky fails to teach wherein each inlet nozzle has a length of between approximately 50 and 120 mm.
In the same field of endeavor pertaining to an additive manufacturing device, Barocio teaches each inlet nozzle has a length of between approximately 50 and 120 mm ([0036] final nozzle length considered was 72.5 mm). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each inlet nozzle of Connell modified with Ge, Barocio, and Brezoczky to have a length of between approximately 50 and 120 mm, as taught by Barocio, for the benefit of ensuring that the material inside the nozzle remains as a fluid, as discussed in claim 14. Further, the length of the inlet nozzle falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 17, Connell modified with Ge, Barocio, and Brezoczky teaches the selective laser melting apparatus of claim 15. However, Connell modified with Ge, Barocio, and Brezoczky fails to teach wherein the outlet channel includes a lower outlet surface positioned between 0 and 10 mm above the build plate.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Brezozcky teaches wherein the outlet channel includes a lower outlet surface positioned between 0 and 10 mm above the build plate  ([0363] the material removal 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outlet channel of Connell modified with Ge, Barocio, and Brezoczky to be positioned between 0 and 10 mm above the build plate, as taught by Connell, for the benefit of removing/ entraining spatter from the top surface of the build platform.
Regarding claim 18, Connell modified with Ge, Barocio, and Brezoczky teaches the selective laser melting apparatus of claim 15. However, Connell modified with Ge, Barocio, and Brezoczky fails to teach the selective laser melting apparatus further comprising a supplementary gas inlet channel positioned below the primary gas inlet channel and having a supplementary array of inlet nozzles positioned along its length, wherein the supplementary gas inlet channel is configured to create a supplementary gas flow within the selective laser melting apparatus.
In the same field of endeavor pertaining to a selective laser melting additive manufacturing apparatus, Ge teaches a supplementary gas inlet channel positioned below the primary gas inlet channel (see modified Figure 1B below) and having a supplementary array of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the selective laser melting apparatus of Connell modified with Ge, Barocio, and Brezoczky to further comprise a supplementary gas inlet channel positioned below the primary gas inlet channel and having a supplementary array of inlet nozzles positioned along its length, as taught by Ge, for the benefit of removing splatter that becomes adhered to the printhead surface to avoid clogging during printing, as discussed in claim 14.

    PNG
    media_image1.png
    402
    549
    media_image1.png
    Greyscale


Regarding claim 19, Connell modified with Ge, Barocio, and Brezoczky teaches the selective laser melting apparatus of claim 18. However, Connell modified with Ge, Barocio, and Brezoczky fails to teach wherein each inlet nozzle of the supplementary array of inlet nozzles has a length of between approximately 20 and 150 mm.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each inlet nozzle of the supplementary array of inlet nozzles of Connell modified with Ge, Barocio, and Brezoczky to have a length of between approximately 20 and 150 mm, as taught by Barocio, for the benefit of ensuring that the material inside the nozzle remains as a fluid, as discussed in claim 14. Further, the length of the inlet nozzle falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 20, Connell modified with Ge, Barocio, and Brezoczky teaches the selective laser melting apparatus of claim 18. However, Connell modified with Ge, Barocio, and Brezoczky fails to teach the selective laser melting apparatus further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel and having a second supplementary array of inlet nozzles positioned along its length, wherein the supplementary gas inlet channel is configured to create a second supplementary gas flow within the selective laser melting apparatus.
In the same field of endeavor pertaining to a selective laser melting additive manufacturing apparatus, Ge teaches the selective laser melting apparatus (apparatus 100) further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel and having a second supplementary array of inlet nozzles positioned along its length (see modified Figure 1B as discussed in claim 18), wherein the supplementary gas inlet 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the selective laser melting apparatus of Connell modified with Ge, Barocio, and Brezoczky to further comprise a second supplementary gas inlet channel positioned above the primary gas inlet channel and having a second supplementary array of inlet nozzles positioned along its length, as taught by Ge, for the benefit of removing splatter that becomes adhered to the printhead surface to avoid clogging during printing, as discussed in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743